Opinion by

Greene, J.
A motion is made in this case to dismiss the writ of error, for the reason that it extends to a county not embraced within the fourth judicial district. It appears that the case originated in Muscatine county, and the venue changed to Louisa county, in which the trial was had. The cause having been commenced in Muscatine county, and that county being attached to the supreme court for the fourth district, it is claimed that the writ was properly sued from this court rather than from the court of the first-district, which includes Louisa county. The third section of an act to reorganize the supreme court, Statute of 1848, p. 15, provides “that all oases of appeals or writs of error, shall in firture be taken to the supreme court of the district in which they originated.” This we think does not apply to the counties particularly in which suits are instituted, but rather to those in which the trials are had, and in which the *466cause of appeal, or ground of error originated; limiting the operation of the section to those counties only from which appeals can be taken, or to which writs of error can be directed, in order to bring up cases to the supreme court.
Motion granted.